DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given per email from Sriharsha Vangapaty on 27 April 2022.  The following claims are amended with respect to the amended claims filed 03/25/2022. 

The application has been amended as follows: 
In the claims: 
1.	(Currently Amended) A storage device, comprising:
a processor;
a memory including a plurality of memory locations; [[and]]
a controller configured to provide to the processor,
a descriptor associated with a host command, and
a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message.
2.	(Original) The storage device of claim 1, further comprising:
a master chip and a slave chip, wherein the master chip comprises the controller and the slave chip comprises the processor.
3.	(Original) The storage device of claim 1, wherein the memory comprises a static random access memory (SRAM), and wherein the plurality of memory locations comprises a plurality of memory segments in the SRAM.
4.	(Original) The storage device of claim 1, wherein the message comprises an opcode.
5.	(Original) The storage device of claim 4, wherein the opcode corresponds to the type of the descriptor.
6.	(Currently Amended) The storage device of claim 1, wherein the message maps the type of the descriptor to at least two of the plurality of memory locations, and wherein the message comprises a plurality of indices associated with the at least two of the plurality of memory locations.
7.	(Canceled)
8.	(Canceled) 
9.	(Currently Amended) A storage device, comprising: 
a processor;
a memory including a plurality of memory locations; and
a controller configured to provide to the processor a message mapping a type of a descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message;
wherein the processor is configured to process the descriptor in the first one of the plurality of memory locations based on the message, the descriptor being associated with a host command.
10.	(Original) The storage device of claim 9, wherein the descriptor comprises a plurality of fields each indicating information for processing the host command.
11.	(Currently Amended) The storage device of claim 10, wherein the processor is configured to refrain from identifying the information indicated in at least one of the plurality of fields in response to a determination that the message indicates the first one of the plurality of memory locations.
12.	(Currently Amended) The storage device of claim 10, wherein the controller is configured to refrain from indicating the information in at least one of the plurality of fields to the processor.
13.	(Currently Amended) The storage device of claim 9, wherein the message comprises an opcode corresponding to the type of the descriptor and an index associated with the first one of the plurality of memory locations.
14.	(Currently Amended) The storage device of claim 9, wherein the message maps the type of the descriptor to a range of the plurality of memory locations, and wherein the message comprises a plurality of indices associated with the range of the plurality of memory locations.
15.	(Currently Amended) The storage device of claim 9, wherein the message maps the type of the descriptor to a first range of the plurality of memory locations, wherein the message further maps the different type of the another descriptor to a second range of the plurality of memory locations.
16.	(Currently Amended) A storage device, comprising:
a processor;
a memory including a plurality of memory locations;
a controller configured to provide to the processor,
a message mapping a type of a descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message, and
an instruction to store the descriptor in the first one of the plurality of memory locations, the descriptor being associated with a host command.
17.	(Currently Amended) The storage device of claim 16, wherein the descriptor comprises a field indicating information for processing [[a]] the host command, and wherein the processor is configured to refrain from identifying the information indicated in the field in response to a determination that the descriptor is stored in the first one of the plurality of memory locations.
18.	(Original) The storage device of claim 16, wherein the descriptor comprises a field indicating information for processing a host command, and wherein the controller is configured to refrain from indicating the information in the field to the processor.
19.	(Currently Amended) The storage device of claim 16, wherein the message comprises an opcode corresponding to the type of the descriptor, and a plurality of indices associated with a range of the plurality of memory locations.
20.	(Currently Amended) The storage device of claim 16, wherein the controller is configured to provide to the processor the descriptor to be stored in the first one of the plurality of memory locations after providing the message.

Allowable Subject Matter
Claims1-6 and 9-20 are allowed.
The following is a list of the closest prior art:
Huynh teaches: “[0021] At processing block 42, the EC chip and the IO chip may detect a system boot for a system. Upon system boot detection, at processing block 44, the IO chip may issue a request to download system descriptor region information. So, in this example, the IO chip may acquire system descriptor region information by reading a flash descriptor region of the flash component, such as the flash descriptor region 38 (FIG. 2). The flash descriptor region may include an address map of the flash device, and may denote which entity (i.e., a master) is allowed to read and write to a region of the flash component. For example, the flash descriptor region may indicate that an EC code region, such as the EC code region 36 (FIG. 2), may be a read only region to which the EC may issue a read operation. Also, it may indicate that the EC may issue a read/write operation to an EC data region, such as the EC data region 37 (FIG. 2). In this example, going forward, the IO chip may remain responsible for access control to different flash regions. At processing block 46, the flash component may return the system descriptor region information to the IO chip. At processing block 48, the IO chip may configure itself using the returned system descriptor information.”  Huynh paragraph 0021.  This fails to teach a message including a mapping different types of descriptors to first and second memory location wherein the message also contains a range count indicating a number mappings together with the other claimed limitations.  Therefore Huynh fails to teach “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message” as substantially recited in all independent claims.
Nam (2016/0357481) teaches storing data from host read and write commands to different memory regions.  Nam does not teach a message from a host including a range count indicating a number of mappings in the message the reference cannot teach “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message” as substantially recited in all independent claims.
Xu (US 2016/0277151) teaches a command structure mapping a read/write descriptor to a location in memory (to an address).  Xu does not teach the message comprising a range count indicating the number of mappings in the message or a reason to modify the message of Xu to include one.  Therefore Xu cannot teach “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message” as substantially recited in all independent claims.
Takasugl (US 2005/0071570) teaches a message comprising a plurality of addresses.  Takasugl does not teach the combination of “A storage device, comprising: a processor; a memory including a plurality of memory locations; and a controller configured to provide to the processor, a descriptor associated with a host command, and a message mapping a type of the descriptor to a first one of the plurality of memory locations, and a different type of another descriptor to a second one of the plurality of memory locations, wherein the message comprises a range count indicating a number of mappings in the message” as substantially recited in all independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139